                   UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
__________________________________________
                                    :
SECURITIES AND EXCHANGE             :
COMMISSION,                         :
                                    :
     Plaintiff,                     :
                                    :
           v.                       :    Civil Action No. 4:18-cv-1098
                                    :
THE LIFEPAY GROUP, LLC, et al.      :
                                    :
     Defendants.                    :
                                    :

       PLAINTIFF’S RESPONSE OPPOSING DEFENDANT WATT’S
                 MOST RECENT MOTION TO STAY

       The SEC opposes the Motion to Temporarily Stay Litigation filed by

Defendant Michael E. Watts [Doc. 42] and respectfully shows the following:

       1.     On July 13, 2018, Watts filed a Motion to Stay [Doc. 14], which the

Court denied. [Doc. 16.]

       2.     On May 10, 2019, Watts filed his second Motion to Stay [Doc. 42],

this time setting forth the frivolous argument that “[d]ue to Defendant Watts lapse

in Appropriations, [he] has been shutdown . . . [and] all of [his] staff and attorneys

have been furloughed and are prohibited from working.” [Doc. 42, ¶ 1.] He cites

only the Court’s order granting Plaintiff’s request for a brief stay during the

pendency of the U.S. government shutdown in January 2019.



Plaintiff’s Opposition to Motion to Stay                                          Page 1
       3.     Obviously, Watts is an individual, not an agency of the United States

government, and is not dependent upon Congress to appropriate funds for him to

operate. This argument is frivolous on its face and not made in good faith. At a

minimum, it is not a basis upon which to grant a stay. Watts sets forth no valid

argument supporting his contention that this civil case should not go forward based

on his “lack of funds.”

       4.     Furthermore, the Court has already considered and rejected his prior

motion to stay the litigation [Doc. 14], and his co-Defendant’s motion to stay [Doc.

19]. See Orders Denying Stay, Docs. 16, 21.

       5.     For the forgoing reasons—and for the reasons set forth in the SEC’s

previous opposition briefs analyzing these issues [Docs. 15 and 20]—the Court

should deny Watts’s motion.


Dated: May 22, 2019                        Respectfully submitted,


                                           /s/ Jennifer D. Reece
                                           Jennifer D. Reece
                                           Attorney-in-Charge
                                           Texas Bar No. 00796242
                                           S.D. Bar No. 899792
                                           Timothy S. McCole
                                           S.D. Tex. Bar No. 37943
                                           Mississippi Bar No. 10628
                                           U. S. Securities and Exchange Commission
                                           Burnett Plaza, Suite 1900
                                           801 Cherry Street, Unit #18
                                           Fort Worth, Texas 76102-6882

Plaintiff’s Opposition to Motion to Stay                                       Page 2
                                           Tel: (817) 978-6442(jr)
                                           Fax: (817) 978-4927
                                           reecej@sec.gov

                                           COUNSEL FOR PLAINTIFF
                                           SECURITIES AND EXCHANGE
                                           COMMISSION


                           CERTIFICATE OF SERVICE
       I affirm that on May 22, 2019, I electronically filed the foregoing document
with the Clerk of the Court for the Southern District of Texas, Houston Division,
and have served all parties by mail in accordance with Fed.R.Civ.P. 5.

MAIL:

The Lifepay Group, LLC
SMDRE, LLC
c/o Clifton Stanley
2207 Post Office Street
Apartment 206
Galveston, Texas 77550

Michael Watts
3807 Lakeridge Canyon Drive
Sugar Land, Texas 77498

                                           s/Jennifer Reece
                                           Jennifer Reece




Plaintiff’s Opposition to Motion to Stay                                      Page 3
